Exhibit 10.1

[date]

[name]

[address]

[city, state zip code]

Dear [name]:

The purpose of this letter is to document the special supplemental retirement
program (the “SERP”) which the Company has established for you. Your SERP
benefits are intended to augment the monthly pension benefit payable to you
under the Pope & Talbot, Inc. Pension Plan (“Salaried Pension Plan”), the
Company’s tax-qualified retirement plan for salaried employees, and will
accordingly protect you against any reduction in the level of benefits payable
to you under the Salaried Pension Plan which result from certain restrictions
imposed under the Internal Revenue Code.

As a participant in the Salaried Pension Plan, you will accrue a monthly pension
benefit for each calendar year in which you render 1,000 hours of benefit
service to the Company, equal to 1.3% of your final average monthly rate of base
salary (the average of your monthly rates of base salary in effect on the last
regularly scheduled working day of each calendar year during any consecutive
5-year period for which such average is the highest) plus an additional 0.5% of
the amount by which your final average monthly rate of base salary exceeds
one-twelfth of your Social Security covered compensation (determined on the
basis of the Social Security taxable wage bases in effect over your working
life). However, should you participate in the Salaried Pension Plan for 25
years, your monthly pension accrual for each additional year of benefit service
will be reduced to 0.5% of your final average monthly rate of base salary.

Because the Salaried Pension Plan is subject to certain requirements under the
Internal Revenue Code which are designed to limit the dollar amount of the
pension benefit accruable per participant, the actual amount of the monthly
pension you earn under the Salaried Pension Plan may be less than the monthly
amount calculated pursuant to the plan formula indicated above for your years of
benefit service. The two primary limitations on the dollar amount of your
Salaried Pension Plan benefit may be summarized as follows:

Maximum Compensation: The Internal Revenue Code limits the amount of
compensation which may be taken into account each year for purposes of
calculating your average monthly rate of base salary under the Salaried Pension
Plan. For the 2006 calendar year, the maximum dollar amount which can be taken
into account for pension accrual purposes is $220,000 per year (subject to
future cost-of-living adjustments) or $18,333 of monthly base salary.

Maximum Benefit: The Internal Revenue Code limits the dollar amount of the
pension benefit payable annually under a tax-qualified plan such as the Salaried
Pension Plan to $175,000 for 2006 (subject to future cost-of-living increases),
but in no event may the annual pension exceed 100% of the participant’s highest
average compensation for any consecutive 3-year period of plan participation.

To the extent the monthly pension you accrue under the Salaried Pension Plan for
any year in which you render at least 1,000 hours of benefit service is reduced
by either of the foregoing limitations, the difference will be made up under the
SERP. Accordingly, the total pension benefit you will receive from the SERP and
the Salaried Pension Plan will be equal to the benefit you would have received
under the Salaried Pension Plan had that benefit not been reduced by the
Internal Revenue Code limitations indicated above.



--------------------------------------------------------------------------------

[name]

[date]

Page 2

 

Example: Assume that the average monthly rate of base salary calculated for you
at the time of your retirement at age 65 is $25,000, that you have 12 years of
benefit accrual service and that the monthly level of your Social Security
covered compensation at that time is $6,445. Under the Salaried Pension Plan
formula, the amount of your monthly pension benefit, prior to reduction for the
compensation limitation indicated above, would be $5,013, calculated as follows:

 

1.3% x $25,000 x 12 years    =    $3,900, plus    0.5% x $18,555 x 12 years    =
   $1,113                     $5,013   

However, the actual dollar amount which you would receive under the Salaried
Pension Plan will be based on a compensation limit of $220,000 annually or
$18,333 monthly. Accordingly, you would receive $3,573 of your total pension
benefit from the Salaried Pension Plan on a monthly basis once the $220,000
limit on annual compensation is applied:

 

1.3% x $18,333 x 12 years    =    $2,860, plus    0.5% x $ 11,888 x 12 years   
=    $   713                     $3,573   

The $1,440 difference between your benefit based upon your total compensation
and the benefit actually payable to you from the Salaried Pension Plan would be
the monthly benefit payable to you from the SERP.

As the Example indicates, upon your retirement from the Company, your total
pension benefit for your years of benefit service will be calculated under the
Salaried Pension Plan formula, without any reduction for the Internal Revenue
Code limitations on the amount of compensation which may be taken into account
each year and the total amount of pension benefits payable annually under that
plan. Part of your retirement benefit will be paid directly from the Salaried
Pension Plan based upon the pension benefit you actually accrued under that
plan, and the balance of your monthly pension will be paid out of the Company’s
general assets.

The following provisions, however, will govern the actual amount and payment of
your SERP benefits:

Vesting: Vesting in your SERP benefits will coincide with the vesting of your
accrued benefit under the Salaried Pension Plan. You will at all times be vested
in your SERP benefits to the same extent you are vested in your Salaried Pension
Plan benefits.

Form of Benefit: Your SERP benefits will be paid in the form of a single life
annuity with a 5-year term certain. However, if you are married at the time
those benefits begin, payment will be made in the form of the qualified joint
and 50% survivor annuity which serves as the normal form of pension benefit for
married participants under the Salaried Pension Plan. The conversion of the
single life annuity into such joint and survivor annuity will be made on the
basis of the same actuarial factors in effect for that purpose under the
Salaried Pension Plan when your SERP benefits begin, and the two forms of SERP
benefit payments will accordingly be actuarially equivalent.

 



--------------------------------------------------------------------------------

[name]

[date]

Page 3

 

Start Date: Your SERP benefits will begin at the same time your benefits under
the Salaried Pension Plan begin and will be subject to reduction, in accordance
with the early retirement reduction factors in effect at that time under the
Salaried Pension Plan, should your SERP benefits begin prior to your normal
retirement date under the Salaried Pension Plan. Should you continue in the
Company’s employ after your normal retirement date, then your SERP benefits will
be subject to adjustment in accordance with the provisions of the Salaried
Pension Plan (including, to the extent applicable, the late retirement payment
factors in effect at the time under the Salaried Pension Plan) to reflect your
late retirement date.

Pre-Retirement Death Benefit: Should you die before your SERP benefits enter pay
status but after you have completed 5 years of vesting service under the
Salaried Pension Plan, then your surviving spouse (provided you have been
married to [her/him] for at least one year prior to your death) may become
entitled to a monthly annuity for life under the SERP. The amount of such
annuity will be determined in accordance with the formula below, and payment
will begin on the same date on which the payment of [her/his] pre-retirement
survivor annuity under the Salaried Pension Plan begins.

The monthly lifetime annuity payable under the SERP to your surviving spouse
will be equal in amount to A minus B, where:

A is the amount of the qualified pre-retirement survivor annuity which would
have been payable monthly to your surviving spouse under the Salaried Pension
Plan had your accrued pension benefit under that plan not been limited by the
Internal Revenue Code limitations specified above.

B is the actual qualified pre-retirement survivor annuity (based on a 50%
survivorship percentage) payable monthly to your spouse under the Salaried
Pension Plan.

Funding: Unlike the Salaried Pension Plan, no advance funding of your SERP
benefits will occur. The SERP will simply be a pay-as-you-go arrangement under
which payments will be made from the Company’s general assets as and when such
payments become due to you or your surviving spouse. Accordingly, you will be a
general unsecured creditor of the Company with respect to your SERP benefits.

Termination: The SERP may be amended or terminated at any time by the Company’s
Board of Directors. In the event of any such termination, your accrued SERP
benefit will be calculated in accordance with the provisions of this letter
agreement and the Salaried Pension Plan as in effect at that time. Your SERP
benefit as so calculated will vest immediately upon such termination and will
become payable at the time your Salaried Pension Plan benefits begin. The form
of payment will continue to be governed by the payment provisions of this letter
agreement and the monthly amount of such payment will be subject to reduction
should payment begin prior to your normal retirement date.

Plan Administrator: The Human Resources Committee of the Company’s Board of
Directors will be the SERP “administrator” within the meaning of ERISA. Except
as otherwise expressly provided herein, the Committee as Plan Administrator will
have the sole and exclusive authority and responsibility for all matters in
connection with the operation and administration of the SERP. The Plan
Administrator will have full discretionary authority to administer and interpret
the SERP, including the authority to determine the amount of benefits (if any)
which become payable under the SERP.



--------------------------------------------------------------------------------

[name]

[date]

Page 4

 

Successors and Assigns: The obligation of the Company to pay any SERP benefits
which become due and payable hereunder will be binding upon the successors and
assigns of the Company, whether by merger, consolidation, acquisition or other
reorganization.

Small Benefits: If the present value of the SERP benefit (determined on the
basis of the actuarial factors in effect for the same purpose under the Salaried
Pension Plan) payable to you or your spouse is at any time while in pay status
less than $10,000, then the Plan Administrator may authorize the payment of such
present value in a single lump sum in lieu of monthly payments to you or your
spouse.

Alienation of Benefits: SERP benefits may not be transferred, pledged,
encumbered or otherwise alienated, and except as otherwise provided by law, such
benefits will not be subject to the claims of your creditors or liable to
attachment, execution or other process of law.

Applicable Law: The SERP is intended to constitute an unfunded deferred
compensation arrangement for a highly compensated individual, and all rights
under the SERP are to be construed, administered and governed in all respects in
accordance with the provisions of ERISA applicable to such an arrangement and,
to the extent not pre-empted thereby, by the laws of the State of Oregon.

Claims Procedure: No application is required for the payment of SERP benefits.
However, should you or your surviving spouse believe that the SERP benefit to
which either of you are entitled is different from the benefit determined by the
Plan Administrator, then you or your surviving spouse may file a written claim
for SERP benefits with the Plan Administrator. Such claim will be either
approved or disapproved within ninety (90) days following receipt.

Denial of Claim: If the claim is denied, the Plan Administrator will notify the
claimant in writing of such denial and of such individual’s right to a review by
the Company’s Board of Directors and will set forth, in a manner calculated to
be understood by the claimant, specific reasons for such denial, specific
references to pertinent provisions of this letter agreement or Salaried Pension
Plan on which the denial is based, a description of any additional material or
information necessary to perfect the claim, an explanation of why such material
or information is necessary, and an explanation of the review procedure.

Review: Should the claim for SERP benefits be denied in whole or in part, the
claimant may appeal to the Company’s Board of Directors for a full and fair
review of the decision by submitting to the Board, within ninety (90) days after
receiving written notice of the claim denial, a written statement:

 

  (I) requesting a review by the Board of the benefit claim;

 

  (II) setting forth all of the grounds upon which the request for review is
based and any facts in support thereof; and

 

  (III) setting forth any issues or comments which the claimant deems pertinent
to the claim



--------------------------------------------------------------------------------

[name]

[date]

Page 5

 

The Board will act upon such request for review within sixty (60) days after
receipt of the claimant’s request and will make a full and fair review of each
such claim and any written materials submitted by the claimant or the Company in
connection therewith and may require the Company or the claimant to submit such
additional facts, documents, or other evidence as the Board may, in its sole
discretion, deem necessary or advisable in making such a review. On the basis of
its review, the Board will make an independent determination of the claimant’s
eligibility for SERP benefits. The Board’s decision on any benefit claim will be
final and conclusive upon all persons.

In the event the Board denies the appeal in whole or in part, the Board will
give written notice of such decision to the claimant, setting forth in a manner
calculated to be understood by the claimant the specific reasons for such denial
and specific reference to the pertinent provisions of this letter agreement and
the Salaried Pension Plan on which the Board’s decision was based.

No Employment Rights: Neither the action of the Company in establishing or
maintaining the SERP nor any provision of this letter agreement shall be
construed so as to grant you the right to remain in the employ of the Company
for any period of specific duration, and your employment will remain terminable
at will by either you or the Company.

Coordination: To the maximum extent possible, the terms and provisions of the
SERP shall be applied and interpreted in strict conformity with the terms and
provisions of the Salaried Pension Plan so as to assure that the SERP provides
only the amount of pension benefits which you are unable to accrue under the
Salaried Pension Plan solely by reason of the limitations of Internal Revenue
Code Sections 401(a)(17) and 415.

The company is pleased to make the SERP available to you in recognition of the
valuable service you have rendered the Company and as an incentive for you to
remain in the Company’s employ. We believe that your SERP benefit will form an
important part of your overall compensation package and will provide the
opportunity to earn a substantial source of retirement income for your later
years.

 

Very truly yours,

Michael Flannery

Chairman, President and

Chief Executive Officer